       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 JACOB SMITH,                                      CV 20-00018-H-BMM-JTJ

              Plaintiff,

        vs.                                          FINDINGS AND
                                                RECOMMENDATIONS OF U.S.
 BUTTE PRE-RELEASE, MIKE                           MAGISTRATE JUDGE
 THATCHER and REGINALD MICHAEL,

              Defendants.


      Plaintiff Jacob Smith asserts various Americans with Disabilities Act

(“ADA”) and Rehabilitation Act (“RA”) claims related to his potential parole from

Montana State Prison, where he is currently incarcerated. Pending before the Court

are two motions to dismiss. (Docs. 19 & 21.) For the following reasons, the

motions should be granted.

   I. BACKGROUND

      The background of this case was fully set forth in the Court’s Order of

August 12, 2020. (Doc. 14.) The facts will not be repeated here, except as

necessary for the following analysis. Subsequent to filing his Second Amended

Complaint, Smith obtained counsel, who filed the briefs in response to the motions


                                         1
         Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 2 of 11



to dismiss.

   II.      ANALYSIS

         All of the defendants in this matter have moved to dismiss Smith’s Second

Amended Complaint (“SAC”) (Doc. 15), in two motions: Defendants Butte Pre-

Release Center (“BPRC”) and Mike Thatcher (“Thatcher”) move to dismiss for

failure to state a claim and lack of subject matter jurisdiction (Doc. 19), and

Defendant Reginald Michael (“Michael”) moves to dismiss for lack of subject

matter jurisdiction (Doc. 21).

         A. BPRC and Thatcher’s Motion to Dismiss

         BPRC and Thatcher have moved to dismiss on two Fed. R. Civ. P. 12(b)

grounds, (1) and (6). They contend that Smith lacks standing to pursuit this suit,

and therefore it is not justiciable within the meaning of Article III. (Doc. 20 at 7.)

They rely on what they characterize as both facial and factual attacks, appending

an affidavit of Jay Grant, BPRC’s administrator for 20 years. (Doc. 20-1.) The

argument based on this affidavit rebuts Smith’s assertions in his SAC regarding the

availability of disability accommodations at BPRC.

         These defendants also pose the related argument that Smith fails to state an

ADA or RA claim for relief under Rule 12(b)(6) because he has not alleged the

elements of such a claim. (Doc. 20 at 14.)


                                            2
       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 3 of 11



      Finally, defendants point out that Smith’s SAC fails to contain any

allegations regarding Thatcher and therefore fails to state a claim against him.

Thatcher relies on 42 U.S.C. § 1983 case law that holds that one is not liable

merely because one supervises a potential tortfeasor.

      Smith responds that he did, indeed, plead an injury-in-fact, assuring him

standing and subject matter jurisdiction. (Doc. 32 at 3.) Based on the allegations in

the SAC, Smith asserts that he has sufficiently alleged an injury-in-fact to survive

dismissal. Smith also denies that a “factual attack” on his SAC is appropriate.

(Doc. 32 at 5.)

      Smith also concedes that Thatcher is a “redundant” defendant and therefore

may be dismissed. (Doc. 32 at 8.)

      B. Analysis

      Article III of the United States Constitution limits the subject-matter

jurisdiction of federal courts to justiciable “cases” and “controversies.” U.S.

Const., Art. III, § 2. The United States Supreme Court has held that for a case to

meet the justiciability requirements for federal subject-matter jurisdiction, a

plaintiff must show (1) standing; (2) that the case is ripe; (3) the case is not moot;

and (4) the case does not involve a political question. DaimlerChrysler Corp. v.

Cuno, 547 U.S. 332, 335 (2006). Rule 12(h)(3) requires that “Whenever it appears


                                           3
        Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 4 of 11



by suggestion of the parties or otherwise that the court lacks jurisdiction of the

subject matter, the court shall dismiss the action.” See Kontrick v. Ryan, 540 U.S.

443, 455 (2004).

       When confronted by motions to dismiss under Rules 12(b)(1) and 12(b)(6),

the Court must consider 12(b)(1) first. See Bell v. Hood, 327 U.S. 678, 682 (1946)

(“[I]t is well settled that the failure to state a proper cause of action calls for a

judgment on the merits and not for a dismissal for want of jurisdiction. Whether

the complaint states a cause of action on which relief could be granted is a question

of law ... [that] must be decided after and not before the court has assumed

jurisdiction over the controversy.”).

       Defendants are correct that a Rule 12(b)(1) jurisdictional attack may be

facial or factual. White v. Lee, 227 F.3d 1214, 1242 (9th Cir.2000). In a facial

attack, the defendant asserts that the allegations contained in a complaint are

insufficient on their face to invoke federal jurisdiction. In a factual attack, the

defendant disputes the truth of the allegations that, by themselves, would otherwise

invoke federal jurisdiction. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039

(9th Cir. 2004). Smith is correct, however, in cautioning that a factual attack on

jurisdiction is unusual and restricted to narrow circumstances. The Court will start,

then, with Defendants’ facial attack.


                                             4
       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 5 of 11



      Smith’s SAC requests only declaratory and injunctive relief. (Doc. 15 at 9,

17.) To establish standing in an ADA case seeking injunctive relief, a plaintiff

must plead “(1) a concrete and particularized injury in fact that is both actual or

imminent as opposed to conjectural or hypothetical; (2) a causal connection

between the alleged injury and the defendant's challenged conduct; (3) a likelihood

that a favorable decision will redress that injury, and (4) a sufficient likelihood the

plaintiff will be wronged in a similar way by showing a real and immediate threat

of repeated injury.” Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075,

1082 (9th Cir. 2004). A plaintiff invoking federal jurisdiction has the burden of

establishing that he has satisfied the “case-or-controversy” requirement of Article

III of the Constitution; standing is a “core component” of that requirement. Lujan

v. Defenders of Wildlife, 504 U.S. 555, 559–61 (1992).

      Smith’s allegations in his SAC regarding BPRC are as follows:

      Smith is approved for Butte pre-release, however, Butte pre-release
      makes no accommodations for people with disabilities, impairments,
      or handicaps. The housing unit is located on the second floor and up a
      steep flight of stairs. Further, any participant is immediately violated
      and returned to prison in the event that they cannot perform physical
      labor, including walking across town to work and back.

(Doc. 15 at 2.) Other parts of the SAC allege that Smith is seriously disabled. (Doc.

15 at 3.) He further states that he “sent letters to the Butte pre-release wherein he



                                           5
           Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 6 of 11



described his disability and requested guidance. Butte refused to respond and

continues to promote Smith into the program without accommodations.” (Doc. 15

at 10.)

          The Court must assume these allegations are true on a Fed. R. Civ. P.

12(b)(1) facial challenge. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338 (9th Cir.

1996). As such, do they sufficiently convey the standing and ripeness elements

Smith needs to pursue this claim in federal court? The Court concludes that they do

not. Smith has failed to allege facts that would give him standing or would

establish that the case is ripe for review.

          A plaintiff must have standing at the time the lawsuit is filed. See, e.g.,

Friends of the Earth, Inc. v. Laidlaw Env't Servs., Inc., 120 S. Ct. 693 (2000) (“we

have an obligation to assure ourselves that [plaintiff] had Article III standing at the

outset of the litigation”). In addition, “[t]he constitutional component of ripeness

often overlaps with the injury-in-fact prong of Article III standing.” Alaska Right

to Life Political Action Comm. v. Feldman, 504 F.3d 840, 849 (9th Cir. 2007.) See

also, Thomas v. Anchorage Equal Rights Comm'n, 220 F.3d 1134, 1138-39 (9th

Cir. 2000) (en banc) (“Whether the question is viewed as one of standing or

ripeness, the Constitution mandates that prior to our exercise of jurisdiction there

exist a constitutional ‘case or controversy,’ that the issues presented are ‘definite


                                              6
       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 7 of 11



and concrete, not hypothetical or abstract.’ ”) For a case to meet Article III's

justiciability requirements, it must not depend on “contingent future events that

may not occur as anticipated, or indeed may not occur at all.” Trump v. New York,

141 S. Ct. 530, 535, (2020) (quoting Texas v. United States, 523 U.S. 296, 300

(1998).)

      In this instance, even assuming that BPRC has steep stairs and sends people

who cannot perform physical labor back to prison, one cannot conclude, ipso facto,

that this fate awaits Smith. This harm is not “a concrete and particularized injury in

fact that is both actual or imminent as opposed to conjectural or hypothetical.”

Fortyune, at 1082. In fact, it is nothing but conjectural or hypothetical. Certainly, if

he signed on to BPRC and they forced him, despite any demonstrated disability, to

climb “steep stairs” and “walk across town and back,” he may very well have a

claim. But until he faces a truly “imminent” likelihood of being forced to, his claim

is not ripe. His SAC states that BPRC “continues to promote” him into the

program, though it is clear that he is not assigned to BPRC until he consents, which

he has not done. Until he agrees to go and provides the information BPRC needs,

the status quo remains, in which he is legally incarcerated in MSP, without any

constitutional right not to be. Any threat of discrimination against him within the




                                           7
       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 8 of 11



purviews of the ADA or the RA is not imminent when he has not even signed the

contract that would start the ball rolling on his placement at BPRC.

      Smith’s lack of standing is highlighted by his statement in his brief that

“Even if the prerelease center has housing on the first floor and work assignments

across the street, Smith alleges he is physically incapable of performing the work

that constitutes the work release program.” (Doc. 32 at 6.) He is asserting that even

with the accommodations that he claims he needs in his SAC, he still would be

unable to work there. That may be true, but that may also not be a violation of the

ADA—at some point, an employer is not obliged to accommodate a worker’s

disability. (The ADA protects a “qualified person with a disability” who “can

perform the essential functions” of her job, including those who can do so only

“with ... reasonable accommodation.” § 12111(8). Cleveland v. Pol'y Mgmt. Sys.

Corp., 526 U.S. 795, 801 (1999).) But since none of these supposed eventualities

has come to pass, or even threatened to, Smith simply cannot demonstrate that he

has standing or that his claim is ripe. Smith’s claims, at this point, are too




                                           8
       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 9 of 11



hypothetical to meet the Article III requirements, and this Court does not have

subject matter jurisdiction to hear them.1

      C. Defendant Michael’s Motion to Dismiss

      Defendant Michael moves to dismiss under Rule 12(b)(1) as well but

includes a much greater elaboration of facts related to Smith’s process of being

rejected for parole and authorized for BPRC. (Doc. 22 at 3 – 8.) Michael raises

similar standing and ripeness issues as the other defendants, and for the same

reasons, the Court concurs.

      Smith failed to respond to this motion with a unique brief, but the Court

assumes he intended to make the same unavailing substantive arguments in

response to both motions to dismiss. He also failed, however, to respond to

Michael’s arguments regarding injunctive relief. Smith seeks all kinds of injunctive

relief beyond the scope of the defendants he names and his individual claims of

injury. Smith’s request for relief as to BPRC is that it is ordered to provide

accommodations in compliance with the ADA and to publish a description of any

structural modification which accommodate disabilities. (Doc. 15 at 17.) In



1
 Because the Court reaches its conclusion on a facial analysis of Smith’s SAC, it
does not decide whether dismissal would also be proper under a factual Rule
12(b)(1) and/or a Fed. R. Civ. P. 12(b)(6) analysis.


                                             9
       Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 10 of 11



addition, he seeks a new parole hearing, which would not resolve any of the issues

here related to his contentions regarding BPRC. The Court agrees with the analysis

in Michael’s brief but needs not finally resolve the issue since the SAC will be

dismissed in its entirety.

      Accordingly, the Court enters the following:

                                RECOMMENDATIONS

      1. This matter should be DISMISSED for lack of subject matter jurisdiction.

Defendant Mike Thatcher should be DISMISSED on Plaintiff’s direction.

      2. The Clerk of Court should be directed to close this matter and enter

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      3. The Clerk of Court should be directed to have the docket reflect that the

Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision would not be taken in good faith. The

record makes plain the instant Complaint lacks arguable substance in law or fact.

                   NOTICE OF RIGHT TO OBJECT
                 TO FINDINGS & RECOMMENDATION
             AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may object to the Findings and Recommendations within 14

days. See 28 U.S.C. § 636(b)(1). Failure to timely file written objections may bar a

de novo determination by the district judge and/or waive the right to appeal.


                                         10
Case 6:20-cv-00018-BMM Document 38 Filed 09/13/21 Page 11 of 11



Dated this 13th day of September, 2021.




                                11
